     Case 5:21-cv-01350-JWH-SP Document 1 Filed 08/10/21 Page 1 of 17 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     tfriedman@ toddflaw.com
 2   Adrian R. Bacon (SBN 280332)
 3   abacon@ toddflaw.com
     Law Offices of Todd M. Friedman, P.C.
 4
     21550 Oxnard St., Suite 780
 5   Woodland Hills, CA 91367
 6   Tel: (323) 306-4234
     Fax: (866) 633-0228
 7
 8                        UNITED STATES DISTRICT COURT
 9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   JAMES ANDREWS, individually, and                Case No.
12   on behalf of all others similarly situated,
                                                     CLASS ACTION
13                        Plaintiff,
                                                      1. Negligent Violation of Telephone
14                                                       Consumer Protection Act
           vs.                                           pursuant to 47 U.S.C. § 227(b);
15                                                    2. Willful Violation of Telephone
                                                         Consumer Protection Act
16   MONSTER RESERVATIONS                                pursuant to 47 U.S.C. § 227(b);
     GROUP, LLC, a South Carolina                     3. Negligent Violation of Telephone
17                                                       Consumer Protection Act
     corporation; and DOES 1 through 10,
18                                                       pursuant to 47 U.S.C. § 227(c);
     inclusive,                                       4. Willful Violation of Telephone
19                                                       Consumer Protection Act
                          Defendants.                    pursuant to 47 U.S.C. § 227(c);
20                                                    5. Violation of California Invasion of
                                                         Privacy Act (Cal. Pen. Code §§
21                                                       630, et seq., 632); and
                                                      6. Violation of California Invasion of
22                                                       Privacy Act (Cal. Pen. Code §§
                                                         630, et seq., 632.7).
23
                                                     DEMAND FOR JURY TRIAL
24
25
26
           Plaintiff, individually and on behalf of all other similarly situated consumers,
27
     alleges against Defendants as follows:
28


                                 CLASS ACTION COMPLAINT
                                               -1-
     Case 5:21-cv-01350-JWH-SP Document 1 Filed 08/10/21 Page 2 of 17 Page ID #:2




 1
 2                               NATURE OF THE CASE
 3         1.     Plaintiff brings this action individually and on behalf of all other
 4   similarly situated consumers seeking damages and any other available legal or
 5   equitable remedies resulting from Defendants’ negligent, knowing, and/or willful
 6   contact with Plaintiff on Plaintiff’s cellular telephone using an Automated
 7   Telephone Dialing System (“ATDS”) without prior express consent in violation
 8   of the Telephone Consumer Protection Act (“TCPA”), 47. U.S.C. § 227, et seq.
 9         2.     Defendants also recorded the call to Plaintiff without his knowledge
10   or consent in violation of the California Invasion of Privacy Act (“CIPA”), Cal.
11   Pen. Code § 632, et. seq. Section 632.7 of the Penal Code prohibits one party to a
12   telephone call from intentionally recording the conversation without the
13   knowledge or consent of the other while the person being recorded is on a cellular
14   telephone. Cal. Pen. Code § 632.7. The statute is violated the moment the
15   recording is made without the consent of all parties thereto, regardless of
16   subsequent disclosure, if the act of recording was intentional. Section 632.7 does
17   not require that the communication be confidential. Plaintiff alleges that
18   Defendants continue to violate CIPA by impermissibly recording its
19   conversations with California residents speaking on their cellular telephones.
20                              JURISDICTION & VENUE
21         3.     Jurisdiction is proper under 28 U.S. Code § 1331, as Plaintiff brings
22   this case pursuant to the TCPA, a federal law.
23         4.     Venue is proper in the United States District Court for the Central
24   District of California pursuant to 28 U.S.C. § 1391(b) because Defendants do
25   business in the State of California and Plaintiff resides in Riverside County.
26                                        PARTIES
27         5.     Plaintiff JAMES ANDREWS (“Plaintiff”), is a natural person
28   residing at all relevant times in Banning, California. Plaintiff is a “person” as


                                 CLASS ACTION COMPLAINT
                                              -2-
     Case 5:21-cv-01350-JWH-SP Document 1 Filed 08/10/21 Page 3 of 17 Page ID #:3




 1   defined by 47 U.S.C. § 153 (39).
 2         6.     On information and belief, Defendant MONSTER
 3   RESERVATIONS GROUP, LLC (“Defendant”) is a privately owned company
 4   formed under the laws of the State of South Carolina with a principal place of
 5   business in Myrtle Beach, South Carolina. Defendant is an online booking service
 6   that operates nationwide to provide vacation packages through third-party
 7   vendors. Defendant is a “person” as defined by 47 U.S.C. § 153 (39).
 8         7.     All references to Defendant include its subsidiaries and agents.
 9         8.     The true names and capacities of the Defendants sued herein as
10   DOES 1 through 10, inclusive, are currently unknown to Plaintiff, who therefore
11   sues such Defendants by fictitious names. Each Defendant designated herein as a
12   DOE is legally responsible for the unlawful acts alleged. Plaintiff will seek leave
13   of Court to amend the Complaint to reflect the true names and capacities of the
14   DOE Defendants when such identities become known.
15         9.     Plaintiff is informed and believes that, at all relevant times, each and
16   every Defendant was acting as an agent and/or employee of each of the other
17   Defendants and was acting within the course and scope of said agency and/or
18   employment with the full knowledge and consent of every other Defendant.
19   Plaintiff is informed and believes that each of the acts and/or omissions
20   complained of herein was made known to, and ratified by, every Defendant.
21                             FACTUAL ALLEGATIONS
22         10.    On information and belief, Defendants use an ATDS in the ordinary
23   course of business to call consumers in order to market their online booking
24   services. Such calls are made regardless of whether Defendants have obtained
25   prior consent.
26         11.    On or around November 3, 2020, Defendants contacted Plaintiff on
27   Plaintiff’s cell phone to solicit Plaintiff’s purchase of Defendants’ services.
28         12.    A recorded message played when Plaintiff answered the call.


                                 CLASS ACTION COMPLAINT
                                              -3-
     Case 5:21-cv-01350-JWH-SP Document 1 Filed 08/10/21 Page 4 of 17 Page ID #:4




 1   Plaintiff was subsequently connected to a live caller who began offering vacation
 2   package options. When asked expressly, the caller stated that the call was on
 3   behalf of Monster Travel, that Plaintiff’s phone number had been generated by
 4   computer, and that the call was being recorded, though Plaintiff was not informed
 5   of the recording when the call was initiated or by the live caller when he came on
 6   the line.
 7           13.   Defendants thus cold-called Plaintiff using an ATDS in order to
 8   market Defendants’ services.
 9           14.   In addition, on information and belief, Defendants record calls with
10   consumers, but do not advise that they were doing so at the outset of the call, in
11   violation of consumer privacy rights under CIPA.
12           15.   Defendants contacted or attempted to contact Plaintiff from
13   telephone number (971) 339-8621.
14           16.   To make the call to Plaintiff’s cell phone, Defendants used an
15   automated device with an artificial or pre-recorded voice, which is an “automatic
16   telephone dialing system” as defined by 47 U.S.C. § 227(a)(1).
17           17.   Defendants’ call was placed to telephone number assigned to a cell
18   phone for which service Plaintiff incurs a charge pursuant to 47 U.S.C. §
19   227(b)(1).
20           18.   Defendants’ call to Plaintiff’s cell phone was not a call for
21   emergency purposes pursuant to 47 U.S.C. § 227(b)(1)(A).
22           19.   At all relevant times, Defendants did not possess Plaintiff’s “prior
23   express consent” to receive calls on his cell phone using an ATDS pursuant to 47
24   U.S.C. § 227(b)(1)(A).
25           20.   Further, Plaintiff’s cell phone number was added to the National Do-
26   Not-Call Registry on prior to the call from Defendants, since at least August
27   2010.
28           21.   Defendants’ call constitutes a solicitation pursuant to 47 C.F.R. §


                                 CLASS ACTION COMPLAINT
                                               -4-
     Case 5:21-cv-01350-JWH-SP Document 1 Filed 08/10/21 Page 5 of 17 Page ID #:5




 1   64.1200(c)(2) as an attempt to promote or sell Defendants’ services.
 2         22.    On information and belief, based on Plaintiff’s experience, and at all
 3   relevant times, Defendants failed to establish and implement reasonable practices
 4   and procedures to prevent ATDS solicitations in violation of the regulations
 5   prescribed under 47 U.S.C. § 227(c)(5).
 6         23.    In addition, Defendants recorded the call to Plaintiff but failed to
 7   disclose such recording at the outset.
 8         24.    At no time did Plaintiff provide Defendants actual or constructive
 9   consent to record the call.
10         25.    At the outset of the call marketing Defendants’ services, Plaintiff had
11   no reasonable expectation that Defendants were recording the call.
12         26.    On information and belief, it is Defendants’ pattern and practice to
13   record incoming and outgoing calls made to and by California residents, which
14   include confidential identifying personal information. Defendants do not inform,
15   or warn, California consumers at the outset that the calls may be or will be
16   recorded.
17                                 CLASS ALLEGATIONS
18         27.    Plaintiff brings this action on behalf of himself and all other
19   similarly situated consumers.
20         28.    With respect to the alleged TCPA violations for Defendants’ failure
21   to obtain prior express consent before making any call to a cell phone using an
22   ATDS, the proposed “ATDS Class” is defined as follows:
23
                  All persons in the United States who received a
24                solicitation/telemarketing     telephone     call      from
25                Defendants to said person’s cell phone and made through
                  the use of any automatic telephone dialing system or
26
                  artificial or prerecorded voice and from whom
27                Defendants had not obtained prior express consent to
28                receive such calls within the four years prior to the filing
                  of this Complaint.

                                   CLASS ACTION COMPLAINT
                                               -5-
     Case 5:21-cv-01350-JWH-SP Document 1 Filed 08/10/21 Page 6 of 17 Page ID #:6




 1
 2         29.    With respect to the National Do-Not-Call violation, the proposed

 3   “DNC Class” is defined as follows:

 4                All persons within the United States registered on the
 5                National Do-Not-Call Registry for at least 30 days, who
                  had not granted Defendants prior express consent nor
 6
                  had a prior established business relationship, who
 7                received more than one call made by or on behalf of
 8                Defendants that promoted Defendants’ products or
                  services, within any twelve-month period, within four
 9                years prior to the filing of the complaint.
10
11         30.    With respect to the alleged CIPA violations for Defendants’ failure
12   to inform consumers at the outset of any telephone call that the call was being
13   recorded, the “CIPA Class” is defined as follows:
14                 All persons in California whose cell phone
15                 conversations were recorded without their consent at the
                   outset of the call by Defendant or its agent(s) within the
16
                   one year prior to the filing of this action.
17
18         31.    Plaintiff represents, and is a member of, the ATDS Class, consisting
19   of all persons within the United States who received any collection telephone
20   calls from Defendant to said person’s cellular telephone made through the use of
21   any automatic telephone dialing system or an artificial or prerecorded voice and
22   such person had not previously not provided their cellular telephone number to
23   Defendant within the four years prior to the filing of this Complaint.
24         32.    Plaintiff represents, and is a member of, the DNC Class, consisting
25   of all persons within the United States registered on the National Do-Not-Call
26   Registry for at least 30 days, who had not granted Defendant prior express
27   consent nor had a prior established business relationship, who received more than
28   one call made by or on behalf of Defendant that promoted Defendant’s products


                                CLASS ACTION COMPLAINT
                                              -6-
     Case 5:21-cv-01350-JWH-SP Document 1 Filed 08/10/21 Page 7 of 17 Page ID #:7




 1   or services, within any twelve-month period, within four years prior to the filing
 2   of the complaint.
 3            33.   Plaintiff represents, and is a member of, the CIPA Class, consisting
 4   of all persons in California whose cellular telephone calls were recorded by
 5   Defendants’ at the outset of the calls without said persons’ knowledge or consent,
 6   within one (1) year prior to the filing of the complaint.
 7            34.   Defendants and their employees and agents are excluded from the
 8   Classes. Plaintiff does not know the number of members in each Class but
 9   believes they number in the thousands, if not more. Thus, this matter should be
10   certified as a Class Action in order to litigate all claims expeditiously.
11            35.   The Classes are so numerous that the individual joinder of all its
12   members is impractical. While the exact number and identities of Class Members
13   are unknown to Plaintiff at this time, and can only be ascertained through
14   appropriate discovery, Plaintiff is informed and believes, and thereon alleges, that
15   the Classes include thousands of consumers. Plaintiff alleges that Class Members
16   may be ascertained by the records maintained by Defendants.
17            36.   Plaintiff and members of the ATDS Class were harmed by the acts of
18   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
19   and other ATDS Class Members via their cell phones, thereby causing Plaintiff
20   and ATDS Class members to incur certain charges or reduced telephone time for
21   which Plaintiff and ATDS Class members had previously paid, including by
22   having to retrieve or address messages left by Defendants during those illegal
23   calls.
24            37.   Common questions of fact and law exist as to all ATDS Class
25   Members that predominate over any questions affecting only individual members.
26   These common legal and factual questions, which do not vary between ATDS
27   Class Members and may be determined without reference to the individual
28   circumstances of any ATDS Class Member, include the following:


                                  CLASS ACTION COMPLAINT
                                               -7-
     Case 5:21-cv-01350-JWH-SP Document 1 Filed 08/10/21 Page 8 of 17 Page ID #:8




 1                a. Whether, within the four years prior to the filing of this
 2                   Complaint, Defendants made any prohibited
 3                   telemarketing/solicitation call (other than a call made for
 4                   emergency purposes or made with the prior express consent of
 5                   the called party) to an ATDS Class Member;
 6                b. Whether Plaintiff and other ATDS Class Members were damaged
 7                   thereby, and the extent of damages for such violation; and
 8                c. Whether Defendants should be enjoined from engaging in such
 9                   conduct in the future.
10         38.    As a person that received prohibited telemarketing/solicitation calls
11   from Defendants, Plaintiff asserts claims that are typical of the ATDS Class.
12         39.    Plaintiff and other DNC Class Members were harmed by the acts of
13   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
14   and DNC Class Members via their telephones for purposes of solicitation, thereby
15   invading the privacy of Plaintiff and other DNC Class Members whose telephone
16   numbers were on the National Do-Not-Call Registry. Plaintiff and DNC Class
17   Members were damaged thereby.
18         40.    Common questions of fact and law exist as to all DNC Class
19   Members that predominate over any questions affecting only individual members.
20   These common legal and factual questions, which do not vary between DNC
21   Class Members and may be determined without reference to the individual
22   circumstances of any DNC Class Member, include the following:
23                a. Whether, within the four years prior to the filing of this
24                   Complaint, Defendants or their agents made more than one call
25                   for purposes of solicitation to DNC Class Members whose
26                   telephone numbers were on the National Do-Not-Call Registry
27                   and who had not granted prior express consent to Defendants and
28                   did not have an established business relationship with


                                CLASS ACTION COMPLAINT
                                              -8-
     Case 5:21-cv-01350-JWH-SP Document 1 Filed 08/10/21 Page 9 of 17 Page ID #:9




 1                   Defendants;
 2                b. Whether Defendants obtained prior express written consent to
 3                   make calls for purposes of solicitation to Plaintiff or other DNC
 4                   Class Members’ telephones;
 5                c. Whether Plaintiff and DNC Class Members were damaged
 6                   thereby, and the extent of damages for such violation; and
 7                d. Whether Defendants and their agents should be enjoined from
 8                   engaging in such conduct in the future.
 9         41.    As a person who received one or more solicitation calls from
10   Defendants within a 12-month period, had not granted Defendants prior express
11   consent, and did not have an established business relationship with Defendants,
12   Plaintiff asserts claims that are typical of the DNC Class.
13         42.    Plaintiff and other CIPA Class Members were harmed by the acts of
14   Defendants in at least the following ways: Defendants illegally recorded calls
15   with Plaintiff and CIPA Class Members on their cell phones, thereby invading the
16   privacy of Plaintiff and CIPA Class Members. Plaintiff and CIPA Class
17   Members were damaged thereby.
18         43.    Common questions of fact and law exist as to all CIPA Class
19   Members that predominate over any questions affecting only individual members.
20   These common legal and factual questions, which do not vary between CIPA
21   Class Members and may be determined without reference to the individual
22   circumstances of any CIPA Class Member, include the following:
23                a. Whether Defendants have a policy of recording telephone calls;
24                b. Whether Defendants have a policy of recording calls made to or
25                   initiated by a cell phone;
26                c. Whether Defendants disclose to callers and/or obtain callers’
27                   consent at the outset of each call that the telephone conversations
28                   are being recorded;


                                CLASS ACTION COMPLAINT
                                              -9-
     Case 5:21-cv-01350-JWH-SP Document 1 Filed 08/10/21 Page 10 of 17 Page ID #:10




 1                 d. Whether Defendants’ policy of recording such telephone calls
 2                    constitutes a violation of California Penal Code §§ 632 and 632.7;
 3                 e. Whether Plaintiff and other CIPA Class Members were damaged
 4                    thereby, and the extent of damages for such violations; and
 5                 f. Whether Defendants should be enjoined from engaging in such
 6                    conduct in the future.
 7          44.    As a person whose telephone communications with Defendants were
 8    recorded without Defendants’ providing notice or obtaining consent at the outset
 9    of each call, Plaintiff asserts claims that are typical of the CIPA Class.
10          45.    Plaintiff will fairly and adequately protect the interests of all Class
11    Members and has retained attorneys experienced in the prosecution of class
12    actions.
13          46.    A class action is superior to other available methods for the fair and
14    efficient adjudication of this controversy because individual litigation of Class
15    Members’ common claims is impracticable. Even if every Class Member could
16    afford individual litigation, the court system could not. It would be unduly
17    burdensome to the courts in which individual litigation of numerous issues would
18    proceed. Individualized litigation would also present the potential for varying,
19    inconsistent, or contradictory judgments and would exacerbate the delay and
20    expense to all parties and to the court that would likely result from multiple trials
21    of the same factual issues. By contrast, proceeding with Class Members’ claims
22    as a class action presents fewer management concerns and conserves the
23    resources of the parties and of the court, while protecting the rights of each Class
24    Member.
25          47.    The prosecution of separate actions by individual Class Members
26    would create a risk of adjudications with respect to them that would, as a practical
27    matter, be dispositive of the interests of the other non-party Class Members or
28    that would substantially impair or impede the ability of such non-party Class


                                  CLASS ACTION COMPLAINT
                                               - 10 -
     Case 5:21-cv-01350-JWH-SP Document 1 Filed 08/10/21 Page 11 of 17 Page ID #:11




 1    Members to protect their interests.
 2          48.    Defendants have acted or refused to act in ways generally applicable
 3    to all Class Members, thereby making appropriate final and injunctive relief
 4    regarding the respective Classes as a whole.
 5                              FIRST CAUSE OF ACTION
 6           NEGLIGENT VIOLATION OF THE TELEPHONE CONSUMER
 7                                   PROTECTION ACT
 8                                    (47 U.S.C. §227(b))
 9                               On behalf of the ATDS Class
10          49.    Plaintiff incorporates by reference all preceding paragraphs in their
11    entirety as though fully stated herein.
12          50.    The foregoing acts and omissions of Defendants constitute numerous
13    and multiple negligent violations of the TCPA, including each of the above cited
14    provisions of 47 U.S.C. § 227(b), in particular 47 U.S.C. § 227 (b)(1)(A).
15          51.    As a result of Defendants’ negligence, Plaintiff and ATDS Class
16    Members are entitled an award of $500.00 in statutory damages for each
17    violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
18          52.    Plaintiff and other ATDS Class Members are also entitled to and
19    seek injunctive relief prohibiting such conduct in the future.
20                            SECOND CAUSE OF ACTION
21        KNOWING AND/OR WILLFUL VIOLATION OF THE TELEPHONE
22                            CONSUMER PROTECTION ACT
23                                    (47 U.S.C. §227(b))
24                               On behalf of the ATDS Class
25          53.    Plaintiff incorporates by reference all preceding paragraphs in their
26    entirety as though fully stated herein.
27          54.    The foregoing acts and omissions of Defendants constitute multiple
28    knowing and/or willful violations of the TCPA, including each of the above cited


                                  CLASS ACTION COMPLAINT
                                                - 11 -
     Case 5:21-cv-01350-JWH-SP Document 1 Filed 08/10/21 Page 12 of 17 Page ID #:12




 1    provisions of 47 U.S.C. § 227(b), in particular 47 U.S.C. § 227 (b)(1)(A).
 2          55.    As a result of Defendants’ knowing and/or willful violations of 47
 3    U.S.C. § 227(b), Plaintiff and other ATDS Class Members are entitled an award
 4    of $1,500.00 in statutory damages, for each violation, pursuant to 47 U.S.C. §
 5    227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 6          56.    Plaintiff and ATDS Class Members are also entitled to and seek
 7    injunctive relief prohibiting such conduct in the future.
 8                             THIRD CAUSE OF ACTION
 9           NEGLIGENT VIOLATION OF THE TELEPHONE CONSUMER
10                                   PROTECTION ACT
11                                    (47 U.S.C. §227(c))
12                               On behalf of the DNC Class
13          57.    Plaintiff incorporates by reference all preceding paragraphs in their
14    entirety as though fully stated herein.
15          58.    The foregoing acts and omissions of Defendants constitute multiple
16    negligent violations of the TCPA, including each of the above cited provisions of
17    47 U.S.C. § 227(c), in particular 47 U.S.C. § 227 (c)(5).
18          59.    As a result of Defendant’s negligent violations of 47 U.S.C. §
19    227(c), Plaintiff and the DNC Class Members are entitled an award of $500.00 in
20    statutory damages, for each and every violation, pursuant to 47 U.S.C. §
21    227(c)(5)(B).
22          60.    Plaintiff and the DNC Class members are also entitled to and seek
23    injunctive relief prohibiting such conduct in the future.
24    ///
25    ///
26    ///
27    ///
28    ///


                                  CLASS ACTION COMPLAINT
                                                - 12 -
     Case 5:21-cv-01350-JWH-SP Document 1 Filed 08/10/21 Page 13 of 17 Page ID #:13




 1                             FOURTH CAUSE OF ACTION
 2        KNOWING AND/OR WILLFUL VIOLATION OF THE TELEPHONE
 3                            CONSUMER PROTECTION ACT
 4                                 (47 U.S.C. § 227, et seq.)
 5                               On behalf of the DNC Class
 6          61.    Plaintiff incorporates by reference all preceding paragraphs in their
 7    entirety as though fully stated herein.
 8          62.    The foregoing acts and omissions of Defendants constitute multiple
 9    knowing and/or willful violations of the TCPA, including each of the above cited
10    provisions of 47 U.S.C. § 227(c), in particular 47 U.S.C. § 227 (c)(5).
11          63.    As a result of Defendants’ knowing and/or willful violations of 47
12    U.S.C. § 227(c), Plaintiff and other DNC Class Members are entitled to an award
13    of $1,500.00 in statutory damages, for each violation, pursuant to 47 U.S.C. §
14    227(c)(5).
15          64.    Plaintiff and DNC Class Members are also entitled to and seek
16    injunctive relief prohibiting such conduct in the future.
17                              FIFTH CAUSE OF ACTION
18         VIOLATION OF THE CALIFORNIA INVASION OF PRIVACY ACT
19                   (Cal. Pen. Code § 630, et seq.; Cal. Pen. Code § 632)
20                                On behalf of the CIPA Class
21          65.    Plaintiff incorporates by reference all preceding paragraphs in their
22    entirety as though fully stated herein.
23          66.    Californians have a constitutional right to privacy. Moreover, the
24    California Supreme Court has definitively linked the constitutionally protected
25    right to privacy within the purpose, intent and specific protections of the Privacy
26    Act, including specifically, Penal Code section 632.
27          67.    “In addition, California’s explicit constitutional privacy provision
28    (Cal. Const., 1 § 1) was enacted in part specifically to protect California


                                  CLASS ACTION COMPLAINT
                                                - 13 -
     Case 5:21-cv-01350-JWH-SP Document 1 Filed 08/10/21 Page 14 of 17 Page ID #:14




 1    consumers from overly intrusive business practices that were seen to pose a
 2    significant and increasing threat to personal privacy. Thus, Plaintiff believes that
 3    California must be viewed as having a strong and continuing interest in the full
 4    and vigorous application of the provisions of section 632 prohibiting the
 5    recording of telephone calls without the knowledge or consent of all parties to the
 6    conversation.
 7          68.     Section 632, which prohibits one party to a telephone call from
 8    intentionally recording the conversation without the knowledge or consent of the
 9    other party, is violated the moment the recording is made without the consent of
10    all parties thereto, regardless of whether such recording is subsequently disclosed.
11    The only intent required by Section 632 is that the act of recording itself be done
12    intentionally.
13          69.     Plaintiff is informed and believes, and thereon alleges, that
14    Defendants employed and/or caused to be employed certain recording equipment
15    on the telephone lines of all employees, officers, directors, and managers of
16    Defendants.
17          70.     Plaintiff is informed and believes, and thereon alleges, that all such
18    devises were maintained and utilized to record every outgoing telephone
19    conversation over said telephone lines.
20          71.     Said recording equipment was used to record the telephone
21    conversations of Plaintiff and CIPA Class Members in violation of Section
22    632.6(a).
23          72.     Defendants did not inform Plaintiff and CIPA Class Members at the
24    outset of such calls that Defendants were recording the conversations and did not
25    obtain prior consent from Plaintiff and CIPA Class Members.
26          73.     Defendants thus knowingly, negligently, and/or intentionally
27    intruded on Plaintiff and CIPA Class Members’ right to privacy in violation of
28    California Penal Code § 630, et seq.


                                  CLASS ACTION COMPLAINT
                                                - 14 -
     Case 5:21-cv-01350-JWH-SP Document 1 Filed 08/10/21 Page 15 of 17 Page ID #:15




 1          74.    Based on the foregoing, Plaintiff and CIPA Class Members are
 2    entitled to, and herein do pray for, their statutory remedies and damages,
 3    including those set forth in Cal. Pen. Code § 637.2.
 4          75.    Because this case is brought for the purposes of enforcing important
 5    rights affecting the public interest, Plaintiff and CIPA Class Members seek
 6    recovery of their attorneys’ fees, including pursuant to Cal. Civ. Proc. Code §
 7    1021.5.
 8                              SIXTH CAUSE OF ACTION
 9      VIOLATION OF THE CALIFORNIA INVASION OF PRIVACY ACT
10                  (Cal. Pen. Code § 630, et seq.; Cal. Pen. Code § 632.7)
11                                On behalf of the CIPA Class
12          76.    Plaintiff incorporates by reference all preceding paragraphs in their
13    entirety as though fully stated herein.
14          77.    California Penal Code section 632.7 provides in pertinent part
15    “[e]very person who, without the consent of all parties to a
16    communication…intentionally records, or assists in the…intentional recordation
17    of, a communication transmitted between two cellular radio telephones [or] a
18    cellular radio telephone and a landline telephone…shall be punished by a fine not
19    exceeding two thousand five hundred dollars ($2,500).” Cal. Pen. Code §
20    632.7(a).
21          78.    On its face, Section 632.7 prohibits the recording of all
22    communications involving a cell phone.
23          79.    Though similar, Penal Code sections 632 and 632.7 are not
24    duplicative and protect separate rights. For example, the “confidential
25    communication” requirement of Section 632 is absent from Section 632.7, which
26    thus grants a wider range of protection to conversations where one participant
27    uses a cell phone.
28          80.    As described herein, Defendants caused to be employed certain


                                  CLASS ACTION COMPLAINT
                                                - 15 -
     Case 5:21-cv-01350-JWH-SP Document 1 Filed 08/10/21 Page 16 of 17 Page ID #:16




 1    recording equipment on their telephone lines.
 2          81.      Plaintiff is informed and believes, and thereon alleges, that all such
 3    devices were maintained and utilized to record every conversation made or
 4    received by said telephone lines.
 5          82.      Defendants’ recording equipment was thus used to record the
 6    telephone conversations with Plaintiff and CIPA Class Members in violation of
 7    Section 632.7.
 8          83.      Based on the foregoing, Plaintiff and CIPA Class Members are
 9    entitled to, and herein do pray for, all statutory remedies and damages, including
10    those set forth in Sections 632.7 and 637.2 of the California Penal Code.
11          84.      Because this case is brought for the purposes of enforcing important
12    rights affecting the public interest, Plaintiff and CIPA Class Members seek
13    recovery of their attorneys’ fees, including pursuant to Cal. Civ. Proc. Code §
14    1021.5.
15                                  PRAYER FOR RELIEF
16          WHEREFORE, Plaintiff requests judgment, on behalf of himself and all
17    Class Members against Defendant for the following:
18          a. That this action be certified as a class action on behalf of the Classes
19                and Plaintiff be appointed as the representative of the Classes;
20          b. As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b)(1),
21                $500 in statutory damages for each violation, pursuant to 47 U.S.C. §
22                227(b)(3)(B);
23
            c. As a result of Defendants’ willful and/or knowing violations of 47
24
                  U.S.C. § 227(b)(1), treble damages, as provided by statute, up to
25
                  $1,500, for each violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47
26
                  U.S.C. § 227(b)(3)(C);
27
28


                                   CLASS ACTION COMPLAINT
                                                - 16 -
     Case 5:21-cv-01350-JWH-SP Document 1 Filed 08/10/21 Page 17 of 17 Page ID #:17




 1          d. As a result of Defendants’ negligent violations of 47 U.S.C. § 227(c)(5),
 2             $500 in statutory damages for each violation, pursuant to 47 U.S.C. §
 3             227(c)(5);
 4          e. As a result of Defendants’ willful and/or knowing violations of 47
 5             U.S.C. § 227(c)(5), treble damages, as provided by statute, up to $1,500
 6
               for each violation, pursuant to 47 U.S.C. § 227(c)(5);
 7
            f. For the greater of statutory damages of $5,000 per violation or three
 8
               times actual damage per violation pursuant to Cal. Pen. Code § 637.2(a)
 9
               for Plaintiff and each CIPA Class Member;
10
            g. For injunctive relief as set forth under the TCPA, including an order
11
               from the Court preliminarily and permanently enjoining Defendants
12
               from recording any telephone conversation with California residents
13
14             without their prior informed consent, as required by Cal. Pen. Code §

15             630, et seq.;

16          h. For exemplary or punitive damages;
17          i. For costs of suit;
18          j. For pre- and post-judgment interest at the legal rate; and
19          k. For such further relief as this Court deems necessary, just, and proper.
20
21          Plaintiff is entitled to, and demands, a trial by jury.
22
23    Date: July 14, 2021               Respectfully Submitted,
24                                      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
25
                                    By: /s/ Todd M. Friedman
26                                      Todd M. Friedman
27                                      Attorneys for Plaintiff
28                                      JAMES ANDREW



                                    CLASS ACTION COMPLAINT
                                                - 17 -
